                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Jeffrey Degree, #308714,         )
                                 )
                     Plaintiff,  )
                                 )                Civil Action No. 8:18-cv-2140-BHH
v.                               )
                                 )
South Carolina Department of     )                              ORDER
Corrections, Warden Bush, SCDC   )
Officer on Duty Shift,           )
                                 )
                     Defendants. )
________________________________)

       This matter is before the Court upon Plaintiff’s pro se complaint filed pursuant to 42

U.S.C. § 1983.     In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate Judge for

preliminary determinations. On August 14, 2018, Magistrate Judge Jacquelyn D. Austin

issued a report and recommendation (“Report”) outlining the issues and recommending that

the Court dismiss this action without prejudice and without issuance and service of process.

In her Report, the Magistrate Judge found that Plaintiff’s complaint does not state a

plausible claim for relief pursuant to § 1983. Attached to the Magistrate Judge’s Report

was a notice advising Plaintiff of his right to file written objections to the Report within

fourteen days of being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

Plaintiff has failed to allege a plausible § 1983 claim.

       Accordingly, the Court adopts the Magistrate Judge’s Report (ECF No. 9) and

incorporates it herein, and the Court dismisses this action without prejudice and without

issuance and service of process.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

October 2, 2018
Charleston, South Carolina




                                                2
